               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Carolyn Frances Covington,            )     C/A No.: 3:19-3399-JFA-SVH
                                       )
                   Plaintiff,          )
                                       )
         vs.                           )        ORDER AND NOTICE
                                       )
 The Honorable Robert Wilkie,          )
                                       )
                   Defendant.          )
                                       )

      Carolyn Frances Covington (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 2000e et seq., against

the Secretary of the Department of Veterans Affairs, Robert Wilkie

(“Defendant”). Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.    Factual and Procedural Background

      Plaintiff filed a complaint on December 5, 2019, naming additional

defendants and alleging violations of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., (“Title VII”), the Age Discrimination in Employment

Act, (“ADEA”), and Section 501 of the Rehabilitation Act of 1973, (“Section

501”). [ECF No. 1]. On December 5, 2019, the undersigned issued an order and
notice advising Plaintiff that her claims against the individual defendants

were subject to summary dismissal, as Title VII and the ADEA do not permit

recovery against individual defendants and Section 501 is directed at the

actions of federal agencies. [ECF No. 8].

      Plaintiff filed an amended complaint 1 alleging Defendant violated Title

VII. [ECF No. 13 at 3]. Plaintiff claims she was not properly oriented to her

job, federal documents were falsified, she was not permitted to address the

Nursing Professional Standards Board (“NPSB”), she did not receive a copy of

the NPSB’s decision and rationale, and her employment was terminated

without an opportunity for improvement or a meeting with the director. Id. at

6–7. She indicates she was unable to be comfortable in her work environment,

as she “had to work from a left handed person position” and was unable to

adjust her desk and chair for comfort. Id. at 7. She claims she sustained a fall

after a coworker rearranged her books over her desk, making it more difficult

for her to retrieve them. Id. Plaintiff maintains Dorn Veterans Administration

Medical Center (“VAMC”) is refusing to provide her medical treatment because

they transferred her medical provider to assist younger female veterans and

reassigned her to a provider that she had previously declined to see. Id. She


1The undersigned reminded Plaintiff in the order and notice that “an amended
complaint replaces the original complaint and should be complete in itself.”
[ECF No. 8 at 5]. Despite the court’s warning, Plaintiff included fewer details
in the amended complaint. Compare ECF No. 1, with ECF No. 13.

                                      2
claims she is receiving inadequate healthcare because she has brought cases

against Dorn VAMC for discrimination and severe harassment. Id.

      Plaintiff alleges she has experienced severe anxiety, depression,

sleeplessness, and pain in her neck, abdomen, and leg as results of a fall injury,

harassment, discrimination, and retaliation for EEOC activity. Id. at 6, 7. She

indicates she does not anticipate she will be able to engage in full time work in

the future. Id.

      Plaintiff requests the court appoint an attorney to represent her and

permit her to proceed in forma pauperis. 2 Id. She also requests $10 million in

damages. Id. at 6. She requests punitive damages and compensatory damages

for medications, medical care, attorney fees, expert witness fees, court costs,

retirement, and pension. Id. at 7. She asks the court to provide her access to

medical care outside Dorn VAMC and to direct Defendant to remove damaging

information from her personnel file. Id. at 6, 7.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed her complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against


2The court previously granted Plaintiff’s motion to proceed in forma pauperis.
See ECF No. 7.

                                       3
possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

                                       4
901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Failure to State a Claim

      In her amended complaint, Plaintiff alleges Defendant violated Title VII.

[ECF No. 1 at 3]. Title VII creates a federal cause of action for employment

discrimination and deems it unlawful for an employer “to fail or refuse to hire

any individual, or otherwise to discriminate against any individual with

respect to [her] compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a)(1). It further makes it unlawful for an employer “to limit,

segregate, or classify his employees or applicants for employment in any way

which would deprive or tend to deprive any individual of employment

opportunities or otherwise adversely affect [her] status as an employee,

because of such individual’s race, color, religion, sex, or national origin.” 42

                                       5
U.S.C. § 2000e-2(a)(2). It is also unlawful for an employer to discriminate

against an employee for opposing any unlawful practice under Title VII or for

having “made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e-3(a).

      Plaintiff makes a conclusory statement that Defendant violated Title

VII, asserting every possible basis for discrimination. She alleges Defendant

violated Title VII based on “discrimination due to race, age, color, religion, sex,

national origin, reprisal for [Equal Employment Opportunity Commission

(“EEOC”)] activity, severe harassment, hostile work environment, abuse of

power,   wrongful    termination,    never    receive[d]   recommendation       for

termination from nursing board with complete report for why I was

recommended to director to be terminated, I never receive[d] a report from my

nursing board hearing report.” [ECF No. 13 at 3]. She further challenges

“[e]arly termination prior to ordered termination with loss of benefits, no

opportunity to improve, late unfair orientation, violation of privacy records and

medical care, [r]etaliation for EEOC activity, bias[ed] Nursing Professional

Standard Board and board results.” Id.

      Plaintiff is not “require[d] to plead facts establishing a prima facie case

[of discrimination],” Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 511 (2002),

but her “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th

                                        6
Cir. 2010) (quoting Twombly, 550 U.S. at 555). Plaintiff does not specifically

allege Defendant was her employer or provide her dates of employment. See

ECF No. 13 at 3. She does not allege she is a member of a protected class or

that the alleged discrimination resulted from her membership in the protected

class. See id. She alleges Defendant engaged in retaliation for her EEOC

activity, but she provides no detail as to that activity and shows no causal

connection between her EEOC activity and the alleged adverse employment

actions. See id. Essentially, Plaintiff claims she received adverse employment

consequences, including termination, but she does not allege facts that support

a finding that the adverse employment consequences resulted from

discrimination in violation of Title VII or retaliation related to Title VII

proceedings.

      Accordingly, Plaintiff’s claim is subject to summary dismissal, because

she has alleged insufficient facts “to raise a right to relief above the speculative

level.” See Twombly, 550 U.S. at 555.

              2.   Denial of Request for Appointment of Counsel

      Plaintiff requests in her amended complaint that the court appoint

counsel to represent her in this matter. [ECF No. 13 at 3]. She provides no

evidence to suggest she is unable to competently litigate this matter on her

own behalf.




                                        7
        There is no constitutional right to appointment of counsel in civil cases.

While the court is granted the power to exercise its discretion to appoint

counsel for an indigent party in a civil action, 28 U.S.C. § 1915(e)(1); Smith v.

Blackledge, 451 F.2d 1201 (4th Cir. 1971), such appointment “should be

allowed only in exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir.

1975).

        After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984).

Here, the issues do not appear complex, and whenever such a case brought by

an uncounseled litigant goes to trial, the court outlines proper procedure so the

uncounseled litigant will not be deprived of a fair opportunity to present her

case.

        The undersigned acknowledges nonbinding precedent from United

States Courts of Appeals for the Third and Seventh Circuits requiring courts

considering motions pursuant to § 1915(e)(1) to evaluate a pro se plaintiff’s

competence to litigate the case. See Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002). Although the

Fourth Circuit has articulated no similar requirement, the undersigned notes

Plaintiff’s representation that she holds a doctoral degree. [ECF No. 13 at 2].

                                        8
Her advanced education renders her competent to litigate her own case.

Accordingly, Plaintiff’s request for a discretionary appointment of counsel

under 28 U.S.C. §1915(e)(1) is denied.

                   NOTICE CONCERNING AMENDMENT

      Although Plaintiff has failed to allege sufficient facts to support a claim,

she may be able to cure deficiencies in her complaint through amendment. See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015). Plaintiff

may file a second and final amended complaint by February 21, 2020, along

with any appropriate service documents. Plaintiff is reminded an amended

complaint replaces the original complaint and should be complete in itself. See

Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general

rule, an amended pleading ordinarily supersedes the original and renders it of

no legal effect.”) (citation and internal quotation marks omitted). If Plaintiff

files a second amended complaint, the undersigned will conduct screening of

the amended complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file

a second amended complaint or fails to cure the deficiencies identified above,

the undersigned will recommend to the district court that the claims be

dismissed without leave for further amendment.




                                       9
     IT IS SO ORDERED.



January 31, 2020                Shiva V. Hodges
Columbia, South Carolina        United States Magistrate Judge




                           10
